

115 S2149 IS: To make a technical correction to the provision of law authorizing a withdrawal and reservation of public land at Limestone Hills Training Area, Montana.
U.S. Senate
2017-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2149IN THE SENATE OF THE UNITED STATESNovember 16, 2017Mr. Daines (for himself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo make a technical correction to the provision of law authorizing a withdrawal and reservation of
			 public land at Limestone Hills Training Area, Montana.
	
		1.Technical correction to withdrawal and reservation of public land authority, Limestone Hills
 Training Area, MontanaSection 2931(b) of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 1031) is amended by striking 18,644 acres in Broadwater County, Montana, generally depicted as Proposed Land Withdrawal on the map entitled Limestone Hills Training Area Land Withdrawal, dated April 10, 2013 and inserting 18,964 acres in Broadwater County, Montana, generally depicted as Limestone Hills Training Area Land Withdrawal on the map entitled Limestone Hills Training Area Land Withdrawal, dated May 11, 2017.